ORDER
The Disciplinary Review Board having recommended to this Court that JEFFREY M. SHEPPARD of DEPTFORD, who was admitted to the Bar of this State in 1987, and who was suspended by Order of this Court from the practice of law for a period of three months beginning June 17, 1991, be restored to the practice of law, effective immediately, conditioned on respondent providing monthly drug-testing reports to the Office of Attorney Ethics for a period of one year, as Ordered by this Court on September 4, 1991, and good cause appearing
It is ORDERED that JEFFREY M. SHEPPARD is restored to the practice of law, on condition that he provide monthly drug-testing reports to the Office of Attorney Ethics for a period of one year, effective immediately.